         Case 1:20-cv-00229-JPB Document 47 Filed 01/06/21 Page 1 of 1 PageID #: 1595


                                  UNITED STATES DISTRICT COURT
                                                          for the
                                         Northern District of West Virginia
  AJE ENTERPRISE LLC, et al
                Plaintiff(s)
                  v.                                                Civil Action No.     1:20cv229
   James Justice, Frederic L. Wooten , The City of Morgantown and A. Kim Haws,
                Defendant(s)


                                    JUDGMENT IN A CIVIL ACTION
    The court has ordered that:
         Judgment award           Judgment costs           Other




              This Court finds that under the appropriate standard of review, the plaintiffs have failed to state a claim
    other:
              upon which relief may be granted.



   This action was:
        tried by jury          tried by judge            decided by judge




   decided by Judge John Preston Bailey




                                                                      CLERK OF COURT
Date:   January 6, 2021                                               Cheryl Dean Riley
                                                                      J. Schoonover, Deputy Clerk
                                                                                Signature of Clerk or Deputy Clerk
